 



Exhibit 10.1

INDEMNIFICATION AGREEMENT

     This INDEMNIFICATION AGREEMENT (“Agreement”) is entered into and effective
this 17th day of February, 2005, by and between ABLEST INC., a Delaware
corporation (the “Company”), and ___(“Indemnitee”).

     WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or officers unless they are provided
with adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

     WHEREAS, Indemnitee is a director or officer of the Company;

     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;

     WHEREAS, the current impracticability of obtaining adequate insurance and
the uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons;

     WHEREAS, the Board of Directors of the Company has determined that the
inability to attract and retain such persons would be detrimental to the best
interests of the Company and its stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;

     WHEREAS, the Certificate of Incorporation (the “Certificate”) of the
Company requires the Company to indemnify and advance expenses to its directors
and officers to the fullest extent permitted by Delaware law and the Indemnitee
has been serving and continues to serve as a director or officer of the company
in part in reliance on such provisions of the Certificate; and

     WHEREAS, in recognition of Indemnitee’s need for substantial protection
against personal liability so that Indemnitee may continue to serve the Company
free from undue concern for litigation claims for damages arising out of or
related to the performance of such service, the increasing difficulty in
obtaining satisfactory director and officer liability insurance and Indemnitee’s
reliance on the aforesaid Certificate, and in part to provide Indemnitee with
specific contractual assurance that the protection promised by such Certificate
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such Certificate, or any significant change in the
composition of the Company’s Board of Directors, or any acquisition transaction
relating to the Company), it is reasonable, prudent and necessary for the
Company to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing premises and of
Indemnitee continuing to serve the Company directly or, at its request, another
enterprise, and intending to be legally bound thereby, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

     For the purposes of this Agreement, the following terms shall have the
meaning given here:

     1.1 “Board” shall mean the Board of Directors of the Company.

     1.2 “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than (x) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (y) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company or
(z) any person (or group of persons) beneficially owning, directly or
indirectly, [15%] or more of the Company’s outstanding Voting Securities as of
the date of this Agreement, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing [15%] or more of the total voting power represented by the
Company’s then outstanding Voting Securities, or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation other than a merger of consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least [85%] of the total
voting power represented by the Voting Securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all the Company’s
assets.

     1.3 “Corporate Status” describes the status of a person who is or was a
director, officer, employee, trustee, agent or fiduciary of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person is or was serving at the express written
request of the Company.

     1.4 “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.

2



--------------------------------------------------------------------------------



 



     1.5 “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the express written request of the Company
as a director, officer, employee, agent or fiduciary.

     1.6 “Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements, costs, expenses and obligations paid or
insured in connection with investigating, prosecuting, defending, being a
witness in, or participating in (including on appeal), or preparing to
prosecute, defend, be a witness in, or participate in, any Proceeding relating
to any Indemnifiable Event.

     1.7 “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, having
had no reasonable cause to believe Indemnitee’s conduct was unlawful.

     1.8 “Indemnifiable Event” shall mean any event or occurrence (including
events or occurrences prior to the date hereof) related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company or another Enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity.

     1.9 “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 7.1, who shall
not have otherwise performed services for the Company or Indemnitee within the
last five years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement, or of other indemnities under similar indemnity
agreements).

     1.10 “Potential Change in Control” shall be deemed to have occurred if:
(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control; or (iii) the Board
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

     1.11 “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other actual,
threatened or completed proceeding, whether civil, criminal, administrative or
investigative.

     1.12 “Voting Securities” shall mean any securities of the Company which
vote generally in the election of directors.

ARTICLE II

INDEMNIFICATION

     2.1 In General. The Company shall indemnify and advance Expenses to
Indemnitee in connection with any Proceeding by reason of (or arising in part
out of) an

3



--------------------------------------------------------------------------------



 



Indemnifiable Event as provided in this Agreement and to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may thereafter from time to time permit. Prior to a
Change in Control, Indemnitee shall not be entitled to indemnification
(including any advancement of Expenses) pursuant to this Agreement in connection
with any Proceeding initiated by Indemnitee unless either (i) the Board of
Directors has authorized or consented to the initiation of such Proceeding, or
(ii) such Proceeding seeks to enforce Indemnitee’s rights under this Agreement.

     2.2 Basic Indemnification Arrangement. If Indemnitee was or is a party or
is threatened to be made a party to any Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee to
the fullest extent permitted by law as soon as practicable, but in any event no
later than [thirty (30)] days after written demand is presented to the Company,
against any and all Expenses, judgments, fines, ERISA excise taxes or penalties,
and amounts paid in settlement (including all interest, assessments, and other
charges paid or payable in connection with or in respect of such Expenses)
actually and reasonably incurred by or for him or her in connection with the
investigation, defense, settlement or appeal of such Proceeding or any claim,
issue or matter therein, provided that Indemnitee acted in Good Faith. If so
requested by Indemnitee, the Company shall advance (within [two (2) business]
days of such request) any and all such Expenses to Indemnitee (an “Expense
Advance”). The obligation of the Company to make an Expense Advance pursuant to
this Section 2.2 shall be subject to the condition that, if, when and to the
extent that it is determined by the forum selected by Indemnitee pursuant to
Section 4.3 that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided that the Company’s obligation to make the Expense Advances under
this Section 2.2 or any advance of Expenses under Article III shall not be
qualified or conditioned in any manner by the Company on the Indemnitee’s
ability to reimburse the Company; and provided, further, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by such forum that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).

     2.3 Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of an Indemnifiable Event, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified, to the maximum extent permitted by law, against any and all
Expenses and liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) actually and reasonably incurred by or for him or her in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee, to the maximum extent permitted by law, against all Expenses and
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA taxes or penalties, and amounts paid in settlement) actually and
reasonably incurred by or for him in connection with

4



--------------------------------------------------------------------------------



 



each successfully resolved claim, issue or matter. For purposes of this
Section 2.3 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter, so long as
there has been no finding (either adjudicated or pursuant to Article IV) that
Indemnitee did not act in Good Faith.

ARTICLE III

INDEMNIFICATION AND ADVANCEMENT
FOR ADDITIONAL EXPENSES

     Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify Indemnitee against any and all Expenses (including
attorney’s fees) actually and reasonably incurred by Indemnitee and, if
requested by Indemnitee, shall (within [two (2) business] days of such request)
advance such Expenses to Indemnitee, which are actually and reasonably incurred
by Indemnitee in connection with (i) any hearing or proceeding under Article IV
involving Indemnitee and against all Expenses actually and reasonably incurred
by Indemnitee in connection with any other action between the Company and
Indemnitee involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement, and/or (ii) any action brought by Indemnitee
for recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be. The obligation of the Company to make
the expense advance pursuant to this Article III shall be subject to the
condition that if, when and to the extent that a final judicial determination is
made that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid.

ARTICLE IV

DETERMINATION OF RIGHT TO INDEMNIFICATION

     4.1 No Determination Necessary When Indemnitee Was Successful. To the
extent Indemnitee has been successful on the merits or otherwise in defense of
any Proceeding referred to in Section 2.2 of this Agreement or in the defense of
any claim, issue or matter described therein, the Company shall indemnify
Indemnitee against Expenses actually and reasonably incurred by or for
Indemnitee in connection with the investigation, defense, or appeal of such
Proceeding.

     4.2 Determination of Good Faith. In the event that Section 4.1 is
inapplicable, the Company shall also indemnify Indemnitee unless, and only to
the extent that, the Company shall prove by clear and convincing evidence to a
forum listed in Section 4.3 below that Indemnitee did not act in Good Faith.

     4.3 Forum for Determination. Indemnitee shall be entitled to select the
forum in which the validity of the Company’s claim under Section 4.2 hereof that
Indemnitee is not entitled to indemnification will be heard from among the
following:

5



--------------------------------------------------------------------------------



 



          (a) A committee of the Disinterested Directors, even though the
Disinterested Directors may be less than a quorum;

          (b) The stockholders of the Company;

          (c) Legal counsel selected by Indemnitee, and reasonably approved by
the Board, which counsel shall make such determination in a written opinion; or

          (d) A panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by Indemnitee and the last of whom is
selected by the first two arbitrators so selected.

As soon as practicable, and in no event later than thirty (30) days after
written notice of Indemnitee’s choice of forum pursuant to this Section 4.3, the
Company shall, at its own expense, submit to the selected forum in such manner
as Indemnitee or Indemnitee’s counsel may reasonably request, its claim that
Indemnitee is not entitled to indemnification, and the Company shall act in good
faith to assure Indemnitee a complete opportunity to defend against such claim.

     4.4 Right to Appeal. In the case of a determination by any forum listed in
Section 4.3 hereof that Indemnitee is not entitled to whole or partial
indemnification with respect to a specific Proceeding, or a failure by any such
forum to make any determination, Indemnitee shall have the right to apply to the
court in which that Proceeding is or was pending for the purpose of enforcing
Indemnitee’s right to indemnification pursuant to this Agreement or to commence
litigation in any court in the State of [Florida] having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by such forum
or any aspect thereof, including the legal or factual basis therefore, and the
Company hereby consents to service of process and to appear in any such
proceeding. Any determination of such forum otherwise shall be conclusive and
binding on the Company and Indemnitee.

ARTICLE V

PRESUMPTIONS AND
EFFECT OF CERTAIN PROCEEDINGS

     5.1 Burden of Proof. In making a determination with respect to entitlement
to indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement and the Company shall have the burden of proof to overturn that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.

     5.2 Effect of Other Proceedings. The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not of
itself adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in Good Faith. In addition, neither the
failure of any forum listed in Section 4.3 to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual

6



--------------------------------------------------------------------------------



 



determination by any such forum that Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.

     5.3 Reliance as Safe Harbor. To the extent permitted under applicable law,
for purposes of any determination of Good Faith, Indemnitee shall be deemed to
have acted in Good Faith if Indemnitee’s action is based on the records or books
of account of the Company, including financial statements, or on information
supplied to Indemnitee by the officers of the Company in the course of their
duties, or on the advice of legal counsel for the Company or on information or
records given or reports made to the Company by an independent registered public
accounting firm or by an appraiser or other expert selected with reasonable care
by the Company. The provisions of this Section 5.3 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

     5.4 Actions of Others. The knowledge and/or actions, or failure to act, of
any director, officer, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

ARTICLE VI

NON-EXCLUSIVITY, INSURANCE,
SUBROGATION, PERIOD OF LIMITATIONS

     6.1 Non-Exclusivity. The rights of indemnification and to receive advances
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate, the By-laws, any agreement, a note of stockholders or a
resolution of directors, or otherwise.

     6.2 Insurance. The Company may maintain an insurance policy or policies
against liability arising out of this Agreement or otherwise, and to the extent
that the Company maintains such a policy or policies, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Company director or
officer.

     6.3 Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

     6.4 No Duplicative Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that the Indemnitee has otherwise actually received such
payment under the Certificate or any insurance policy, By-law, contract,
agreement or otherwise.

7



--------------------------------------------------------------------------------



 



     6.5 Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of [two years] from the date of the facts which gave rise to such
cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

ARTICLE VII

CHANGE IN CONTROL

     7.1 Change in Control. The Company agrees that if there is a Change in
Control of the Company, then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and advances of any
Expenses under this Agreement, or any other provision(s) under any agreement or
the Company’s Certificate or By-laws now or hereafter in effect relating to
Proceedings for Indemnifiable Events, the Company shall seek legal advice only
from Independent Legal Counsel selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld). Such counsel, among
other things, shall render its written opinion to the Company and Indemnitee as
to whether and to what extent the Indemnitee would be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Independent Legal Counsel referred to above and to indemnify fully such
counsel against any and all expenses (including attorney’s fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

     7.2 Establishment of Trust. In the event of a Potential Change in Control,
the Company shall, upon written request by Indemnitee, create a trust for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for and defending any Claim relating to
an Indemnifiable Event, and any and all judgments, fines, penalties and
settlement amounts of any and all Claims relating to an Indemnifiable Event from
time to time actually paid or claimed, reasonably anticipated or proposed to be
paid. The amount or amounts to be deposited in the trust pursuant to the
foregoing funding obligation shall be determined by the Independent Legal
Counsel referred to in Section 7.1. The terms of the trust shall provide that
upon a Change in Control (i) the trust shall not be revoked or the principal
thereof invaded, without the written consent of the Indemnitee, (ii) the trustee
shall advance, within [two (2) business] days of a request by the Indemnitee,
any and all Expenses to the Indemnitee (and the Indemnitee hereby agrees to
reimburse the trust under the circumstances under which the Indemnitee would be
required to reimburse the Company under Section 2.2 of this Agreement),
(iii) the trust shall continue to be funded by the Company in accordance with
the funding obligation set forth above, (iv) the trustee shall promptly pay to
Indemnitee all amounts for which Indemnitee shall be entitled to indemnification
pursuant to this Agreement or otherwise, and (v) all unexpended funds in such
trust shall revert to the Company upon a final determination by any forum listed
in Section 4.3 or a court of competent jurisdiction, as the case may be, that
Indemnitee has been

8



--------------------------------------------------------------------------------



 



fully indemnified under the terms of this Agreement. The trustee shall be chosen
by Indemnitee. Northing in this Section 7.2 shall relieve the Company of any of
its obligations under this Agreement.

ARTICLE VIII

NOTICE TO COMPANY; DEFENSE OF CLAIMS

     The Indemnitee agrees to promptly notify the Company in writing upon being
served with or having actual knowledge of any citation, summons, complaint,
indictment or any other similar document relating to any Proceeding which may
result in a claim of indemnification, contribution or advancement of Expenses
hereunder, but the omission so to notify the Company will not relieve the
Company from any liability which it may have to the Indemnitee under this
Agreement unless the Company shall have been [materially] [irreparably]
prejudiced by such omission. With respect to any such Proceeding as to which the
Indemnitee notifies the Company of the commencement thereof, (1) the Company
shall be entitled to participate therein at its own expense and (2) except as
otherwise provided below, to the extent that it may wish, the Company (or any
other indemnifying party, including any insurance carrier, similarly notified by
the Indemnitee and/or the Company) shall be entitled to assume the defense
thereof, with counsel selected by the Company (or such other indemnifying party)
and reasonably satisfactory to the Indemnitee. After notice from the Company (or
such other indemnifying party) to the Indemnitee of its election to assume the
defense of an Proceeding, the Company shall not be liable to the Indemnitee
under this Agreement for any Expenses subsequently incurred by the Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. The Indemnitee shall have the right to employ
his or her counsel in such Proceeding but the Expenses of such counsel incurred
after notice from the Company (or such other indemnifying party) of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless: (i) the employment of counsel by the Indemnitee has been authorized by
the Company; (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company (or such other indemnifying party)
and the Indemnitee in the conduct of the defense of such Proceeding; or
(iii) the Company (or such other indemnifying party) shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the reasonable Expenses of counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any Proceeding as to
which the Indemnitee shall have made the conclusion provided for in clause
(ii) above. The Company shall not be obligated to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without its written consent, [which consent shall not be unreasonably withheld].
The Company shall not settle any Proceeding in any manner which would impose any
penalty, limitation, liability or Expense on Indemnitee for which Indemnitee is
not entitled to indemnification hereunder, without Indemnitee’s written consent,
[which consent shall not be unreasonably withheld].

ARTICLE IX

GENERAL PROVISIONS

     9.1 Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
permitted successors

9



--------------------------------------------------------------------------------



 



and assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company’s request.

     9.2 Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

     9.3 No Adequate Remedy. The parties declare that it is impossible to
measure in money the damages which will accrue to either party by reason of a
failure to perform any of the obligations under this Agreement. Therefore, if
either party shall institute any action or proceeding to enforce the provisions
hereof, such party against whom such action or proceeding is brought hereby
waives the claims or defense that such party has an adequate remedy at law, and
such party shall not urge in any such action or proceeding the claim or defense
that the other party has an adequate remedy at law.

     9.4 Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall, for all purposes, be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

     9.5 Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the construction thereof.

     9.6 Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

     9.7 Assignment. This Agreement shall not be assigned by the Company or the
Indemnitee without the prior written consent of the other party hereto, except
that the Company may freely assign its rights and obligations under this
Agreement to any affiliate for whom the Indemnitee is serving as an executive or
director thereof; provided, however, that no permitted assignment shall release
the Company from its obligations hereunder.

     9.8 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been

10



--------------------------------------------------------------------------------



 



directed, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed:

             

  If to the Indemnitee to:        

           
 
           

           
 
           

           
 
           

           
 
           

             
 
  If to the Company to:   Ablest Inc.

      1901 Ulmerton Rd.

      Suite 300

      Clearwater, FL 33762

      Attention:  

     

--------------------------------------------------------------------------------

   

Or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

     9.9 Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, without application of the conflict of laws principles thereof.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date and year first above written.

            THE COMPANY:
      By:            

--------------------------------------------------------------------------------

    Name:   Kurt R. Moore     Title:   President and Chief Executive Officer  

            INDEMNITEE:
      By:              

--------------------------------------------------------------------------------

    Name:          

--------------------------------------------------------------------------------

   

11